Name: Council Regulation (EEC) No 1982/82 of 19 July 1982 amending Regulation (EEC) No 2169/81 laying down the general rules for the system of aid for cottonn
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7 . 82 Official Journal of the European Communities No L 215/5 COUNCIL REGULATION (EEC) No 1982/82 of 19 July 1982 amending Regulation (EEC) No 2169/81 laying down the general rules for the system of aid for cotton THE COUNCIL OF THE EUROPEAN COMMUNITIES, ing the world market price for cotton seed, the price is to be established on the basis of the value of the products obtained from the processing of those seeds, less the cost of crushing ; whereas, for the reasons described above , application of this provision might also prevent the correct application of the aid system during the 1982/83 and 1983/84 marketing years ; whereas provision should be made during these two marketing years to take account of offers and quota ­ tions recorded at the principal markets in Greece, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession , and in particular paragraph 9 of Protocol 4 on cotton , here ­ inafter referred to as ' the Protocol ', Having regard to the proposal from the Commission , Whereas the Protocol provides for the granting of aid for the production of cotton , the amount of which is to be established on the basis of the difference between a guide price and the world market price for unginned cotton ; whereas the price of cotton seed is an important factor in the determination of this price ; Whereas Article 4(1 ) of Regulation (EEC) No 2169/81 (') provides that the world market price for cotton seed should be determined in the light of the offers on the world market and the prices quoted on the major exchanges for international trade ; whereas application of this provision might prevent the correct application of the aid system during the 1982/83 and 1983/84 marketing years since , as a result of the system of import controls applicable in Greece until the end of 1983 , introduced under Article 82 of the 1979 Act of Accession , the offers and prices quoted on the world market are not representative of the trend on the Community market in cotton seed ; whereas provision should therefore be made, by way of deroga ­ tion from the said Article 4(1 ), to the effect that for these two marketing years the world market price for cotton seed should be determined in the light of offers and quotations recorded on the Greek market ; Whereas paragraph 4 of that Article provides that if there are no suitable offers or quotations for determin ­ Regulation (EEC) No 2169 /81 is hereby amended as follows : 1 . The following subparagraph shall be added to Article 4(1 ): 'However, until the end of the 1983/84 marketing year, the world market price for cotton seed shall be determined in the light of the offers and quota ­ tions recorded at the principal markets in Greece .' 2 . The following subparagraph shall be added to Article 4 (4) : ' However, until the end of the 1983/84 marketing year, the world market price shall be established on the basis of the value of these products recorded at the principal markets in Greece .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Commit n ities. It shall apply from the date of the beginning of the 1982/83 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1982 . For the Council The President B. WESTH (') OJ No L 211 , 31 . 7 . 1981 , p . 2 .